Case 1:20-cv-01002-APM Document 110-1 Filed 07/08/20 Page 1of1

CONSENT BY ANVCA
2 On behalf Alaska Native Village Corporation Association, I, Hallie Bissett, hereby

? || consent to the withdrawal of Mr. Powell as counsel for ANVCA ingfle above-captioned case.

07-08-2020

6 Hallie Bissett, Executive Director
Alaska Native Village Corporation Association

 

 

 

10
qT]

12
13
14

15

18
19
20
21
22

23

27
28
Notice of Withdrawal of Attomey Upon Consent - 3

Confederated Tribes, et al. v. Mnuchin, Secretary, U.S. Dept. of Treasury
Case No. 1:20-cv-1002 (APM) Consolidated

 

 

 
